

117 HR 4756 IH: Exercise and Fitness for All Act
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4756IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. DeSaulnier (for himself and Mr. Young) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo promote the provision of exercise or fitness equipment, and exercise or fitness classes and instruction, that are accessible to individuals with disabilities.1.Short titleThis Act may be cited as the Exercise and Fitness for All Act.2.Findings and purpose(a)FindingsCongress finds the following:(1)Individuals with disabilities can maintain and improve their health through appropriate physical activity.(2)In the 2018 Physical Activity Guidelines for Americans (referred to in this section as the Guidelines), the Department of Health and Human Services recommends that individuals with disabilities, who are able, participate in regular aerobic activity.(3)The Guidelines also recommend that adults with disabilities, who are able, do muscle strengthening activities of moderate or high intensity on two or more days a week, as these activities provide additional health benefits.(4)The Guidelines recommend that when adults with disabilities are not able to meet the Guidelines, they should engage in regular physical activity according to their abilities and avoid inactivity.(5)Physical inactivity by adults with disabilities can lead to increased risk for functional limitations and secondary health conditions.(6)Many individuals with disabilities are unable to engage in the exercises or fitness activities recommended in the Guidelines due to the failure of exercise or fitness service providers to provide accessible exercise or fitness equipment.(7)The failure to provide accessible exercise or fitness equipment constitutes discrimination in violation of the Americans with Disabilities Act of 1990 (referred to in this section as the ADA).(b)PurposeThe purpose of this Act is—(1)to carry out the ADA’s objectives of providing a clear and comprehensive national mandate for the elimination of discrimination and clear, strong, consistent, enforceable standards addressing discrimination; and(2)specifically, to carry out those objectives by issuing guidelines and regulations for exercise or fitness service providers specifying the accessible exercise or fitness equipment, and the accessible exercise or fitness classes and instruction, necessary to ensure that individuals with disabilities can—(A)obtain the benefits of physical activity; and(B)fully participate in the services offered by exercise or fitness service providers.3.DefinitionsIn this Act:(1)Access boardThe term Access Board means the Architectural and Transportation Barriers Compliance Board established under section 502 of the Rehabilitation Act of 1973 (29 U.S.C. 792).(2)Accessible exercise or fitness equipmentThe term accessible exercise or fitness equipment—(A)means exercise or fitness equipment that is accessible to, and can be independently used and operated by, individuals with disabilities; and(B)includes equipment that complies with—(i)the American Society for Testing and Materials (referred to in this section as ASTM) Standard Specification for Universal Design of Fitness Equipment for Inclusive Use by Persons with Functional Limitations and Impairments, ASTM F3021–17 (or any corresponding similar ASTM standard); and(ii)other ASTM standards with specifications for inclusive use of specific exercise or fitness equipment, such as bicycles or strength equipment.(3)Exercise or fitness equipmentThe term exercise or fitness equipment means devices such as motorized treadmills, stair climbers or step machines, stationary bicycles, rowing machines, weight machines, circuit training equipment, cardiovascular equipment, strength equipment, or other similar equipment.(4)Exercise or fitness service providerThe term exercise or fitness service provider—(A)means an entity that—(i)provides exercise or fitness equipment, or exercise or fitness classes or instruction, for the use of patrons; and(ii)is considered a public accommodation under section 301 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12181) or is considered a public entity under section 201 of such Act (42 U.S.C. 12131); and(B)includes a stand-alone exercise or fitness center and an exercise or fitness center within an entity such as a hotel, retirement community, gymnasium, elementary or secondary school, or institution of higher education.(5)Individual with a disabilityThe term individual with a disability means any person with a disability as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).4.Exercise and fitness accessibility guidelines and regulations(a)Establishment of guidelinesNot later than 18 months after the date of enactment of this Act, the Access Board shall develop and publish guidelines for exercise or fitness service providers regarding the provision of accessible exercise or fitness equipment.(b)Contents of guidelinesThe guidelines described in subsection (a) shall ensure that the appropriate number of items and types of accessible exercise or fitness equipment are provided by an exercise or fitness service provider.(c)Review and amendmentThe Access Board shall periodically review and, as appropriate, amend the guidelines, and shall issue the resulting guidelines as revised guidelines.(d)Regulations(1)In generalNot later than 18 months after the Access Board issues guidelines under this section, the Department of Justice shall issue regulations regarding the provision of accessible exercise or fitness equipment and accessibility of exercise or fitness classes and instruction.(2)EquipmentWith respect to the provision of exercise or fitness equipment, the regulations shall be consistent with the Access Board guidelines.(3)Exercise or fitness classes and instructionThe regulations shall—(A)ensure that exercise or fitness classes and instruction offered by the service provider are accessible to individuals with disabilities; and(B)ensure that the service provider makes available at least one employee who is able to assist individuals with disabilities in their use of accessible exercise or fitness equipment.(4)ConsiderationsIn issuing the regulations, the Department of Justice shall take into consideration each of the following:(A)Whether the exercise or fitness service provider is providing equipment, classes, or instruction at a new or existing facility.(B)The size of the exercise or fitness facility.(C)The availability of closed captioning of video programming displayed on equipment or a television provided by the exercise or fitness service provider.